Citation Nr: 1118422	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for eye disability claimed as vision loss, to include as secondary to service-connected disability.

4.   Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

5.  Entitlement to an effective date earlier than November 25, 2002, for the award of a 60 percent rating for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962, and from March 1962 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO denied, inter alia, reopening the claim for service connection for PTSD, denied service connection vision loss and hypertension, and denied entitlement to a TDIU.  In April 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

This appeal to the Board also arose from a January 2008 rating decision in which the RO denied entitlement to an earlier effected date for service connection for bilateral hearing loss.  In February 2008 the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009, in which the RO addressed the earlier effective date claim in two parts-entitlement to an effective date prior to May 9, 1972 for a grant of service connection for bilateral hearing loss, and entitlement to an effective date prior to November 25, 2002 for assignment of a 60 percent disability evaluation for bilateral hearing loss.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

During the June 2010 hearing, the Veteran indicated that he wished to withdraw from appeal his claim for an effective date prior to May 9, 1972 for a grant of service connection for bilateral hearing loss.  Hence, the only claims remaining on appeal are the ones set forth on the title page.

In characterizing the claims on appeal, the Board is cognizant of the recent decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder). Clemons, 23 Vet. App. 1.

In the instant case, however, although the record includes other psychiatric diagnoses (i.e., depression and anxiety), in a July 2009 rating decision, the RO denied service connection for both depression and anxiety attacks, and the Veteran did not appeal this decision. Additonally, the Veteran has not voiced any desire to attempt to reopen these claims. Further, the Board notes that the sole underlying basis for the Veteran's current claim of service connection for PTSD is that he was subject to combat stressor during service; the Veteran has not alleged, and there is no medical evidence to suggest, that he has any other psychiatric diagnoses resulting from these alleged events in service.  Consequently, there is no basis for finding that the instant claim for service connection for PTSD encompasses any other psychiatric disabilities.

The Board's decision addressing the request to reopen the claim for service connection for PTSD, the claims for service connection for PTSD, on the merits, and the claim for eye disability claimed as vision loss, as well as the claim for an effective date earlier than November 25, 2002, for the award of a 60 percent rating for bilateral hearing loss is set forth below.  The claims for service connection for hypertension and for a TDIU is addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In an April 1985 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  Although notified of the denial in an April 1985 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the December 2005 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating that claim.

4.  The Veteran has alleged an in-service stressor related to fear of hostile military activity that is consistent with the circumstances of his service, and the record includes competent opinion confirming that this stressor is sufficient to support a diagnosis of PTSD, and that there exists a link between this stressor and the Veteran's symptoms.

5.  Although the Veteran has been diagnosed with glaucoma and central retinal artery occlusion, secondary to emboli, there is no evidence of any complaints or findings of a diagnosis pertainint to vision loss, and the only competent opinions to address the etiology of any current eye disability weighs against the claim.

6.  In an April 2004 decision, the RO assigned a higher 60 percent rating for bilateral hearing loss, effective November 25, 2002 (the date of private treatment indicating that an increased rating was warranted with receipt of claim within one year of the date of treatment indicating increase in disability).  Although notified of the increased rating and effective date of the rating in an April 2004 letter, the Veteran did not initiate an appeal, and he has not asserted clear and unmistakable error in the assignment of the effective date for the 60 percent rating.

7.  In April 2007, the Veteran filed a claim a freestanding claim for an effective date earlier than November 25, 2002 for the award of an increased 60 percent rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The Board's April 1985 denial of service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.    §§ 3.104, 20.302, 20.1103 (2010).

2.  As additional evidence received since the Board's April 1985 denial is new and material, the criteria for reopening the claim for service connection for PTSD, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (a) (2010).   

4.  The criteria for service connection for vision, loss to include as secondary to service-connected disability, are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

5.  The claim for an effective date earlier than November 25, 2002 for the award of an increased 60 percent evaluation for bilateral hearing loss is without legal merit. 38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

At the outset, the Board notes that, given the favorable disposition of the request to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, and the favorable disposition of the claim for service connection for PTSD on the merits, the Board finds that all notification and development actions needed to fairly adjudicate each aspect of the appeal, as to these claims, have been accomplished.

As regards an earlier effective date for the award of a 60 percent rating for bilateral hearing loss, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the remaining service connection claim herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in  Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in a February 2004 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim on appeal, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The rating decision on appeal reflects the initial adjudication of the claim after issuance of the February 2004 letter.  Hence, the February 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.

The Board notes that in a June 2008 post-rating letter, the RO provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of information and evidence that impacts those determinations.  However, the timing of this notice-after the RO's last adjudication of the claim-is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of the various VA examinations, Social Security records, and various private medical records including from the Stockton State Hospital, private audiology reports, and records from a social worker treating the Veteran for psychiatric complaints.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Petition to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

As indicated above, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in April 1985.  The evidence then of record consisted of service records, service treatment records, the Veteran's stressor statements, records from the Stockton State Hospital from November 1972 to June 1973, records from the San Joaquin County Mental Health Services from September 1973 to January 1983, and a VA psychiatric examination from August 1984.  The Board pointed out in its decision that none of the medical evidence at that time confirmed a diagnosis of PTSD, and only recently were symptoms of PTSD noted.  Moreover, the Board found that the Veteran's service records failed to substantiate the Veteran's account of combat duty. The Board also determined that a chronic acquired psychiatric disorder was not present in service, and a psychosis was not manifest within one year of discharge from service.  In so finding the Board pointed out that treatment records and pattern of clinical findings in service clearly indicate that the Veteran suffered from an underlying personality disorder, and that he occasionally displayed situation reactions.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in September 2003.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the Board's April 1985 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since April 1985 includes VA outpatient treatment records, records and a March 2004 statement from social worker V.M., Social Security records, which include a psychiatric evaluation, ship histories of the U.S.S. Benninginton, another VA psychiatric examination from February 2005, further stressor statements from the Veteran, and the Veteran's June 2010 Board hearing testimony.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD.  At the time of the April 1985 Board decision, there was no diagnosis of PTSD and the Veteran had only recently manifested some symptoms of PTSD; however, the newly submitted evidence, including the February 2005 VA psychiatric examination, reflects a diagnosis of PTSD and personality disorder.  In addition, the newly submitted evidence discusses the Veteran's diagnosis of PTSD in relation to his claimed in-service stressors.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 1985 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that confirms a diagnosis of PTSD and suggests a potential relationship between the diagnosis and the Veteran's claimed in-service stressors.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

B.  PTSD

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV) (2010).

Under the legal authority in effect at the time the Veteran filed his request to reopen, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.  

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.  The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

Regarding the first requirement for service connection for PTSD under 38 C.F.R.    § 3.304(f)-diagnosis of the disability in accordance with the DSM-IV criteria-a February 2005 VA examination reflects that the Veteran was diagnosed with PTSD, which was attributed to his military experiences.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board notes that, during his February 2005 VA examination and in various statements, including his June 2010 Board hearing testimony, the Veteran reported several essential stressors during his active duty service.  He claims that he saw a man struck by aircraft propellers, witnessed a plane flip over, killing the people on board, witnessed the death of a child while on land in Vietnam, and was subject to an enemy attack at a base outside of Saigon.  The Veteran reported that he was horrified and intensely afraid during these events. 
 
The Veteran's service personnel records indicate that he served on the U.S.S. Bennington from May 1962 to June 1962, and the U.S.S. Hancock from January 1971 to December 1971.  The Veteran claims that while he was aboard the U.S.S. Hancock, the ship sent aircrafts to Vietnam and that he occasionally was sent to Vietnam to perform aircraft repair.  The Veteran's DD 214 confirms that the Veteran served in Vietnam, although the dates of service are not listed.  The DD 214 also indicates that the Veteran received aircraft structural maintenance and mechanic training.  On the basis of these reports and statements, the RO conceded service in Vietnam for the purposes of establishing service connection for diabetes mellitus on the basis of exposure to Agent Orange in a January 2010 rating decision.

As such, his claimed stressors of being subject to enemy attacks--which is clearly related to the Veteran's fear of hostile military activity--appears to be consistent with the places, types, and circumstances of the Veteran's service.  Thus, consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence of this stressor's occurrence.

The Board further notes that in this case, competent evidence tends to establish a link between both verified stressors and the Veteran's PTSD.  In his report, the February 2005 VA examiner specifically noted that the above described life-threatening events led to feelings of fear and helplessness and contributed to daily intrusive memories and dreams of his experiences.  He also more generally found that the events had led to the Veteran's other PTSD symptomatology, to include emotional distress, difficulty sleeping, detachment from others, and avoidance.  The examiner attributed the Veteran's PTSD to his in-service stressor events, as described.

Significantly, on the question of medical nexus between current PTSD, there is no contrary objective evidence or opinion of record.  Records from V.M., a treating social worker, attribute the Veteran's PTSD to service in Vietnam.  VA outpatient treatment records show a continued diagnosis and treatment for PTSD.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the noted lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f),  are met.

C.  Vision Loss

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R.   § 3.310 (2010). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a vision loss, to include on a secondary basis, is not warranted.

During the June 2010 Board hearing, the Veteran asserted that his current vision disability is related to his service-connected diabetes mellitus.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis pertaining to vision loss.  While conjunctivitis was noted on one occasion, there were no further complaints of eye or vision problems.  No abnormalities with respect to the eyes or vision were noted at the time of discharge.  

With respect to post-service medical records, the Veteran was afforded a VA eye examination in December 2006.  At that time, he was assessed as presumed glaucoma suspect with nuclear sclerotic cataracts.  While a diagnosis of diabetes mellitus type II was assigned, the examiner found no evidence of diabetic retinopathy.  The examiner also concluded that the Veteran did not have any eye or visual system problem caused by or a result of his diabetes mellitus or service.  In so finding, he observed that there was no diabetic retinopathy.  He also found no history of findings of problems that may have originated during service.  Moreover, he found no reason to associate the Veteran's presumed eye pressure problems with his diabetes mellitus or service.

The record also contains a private ophthalmology report from September 2009 noting a diagnosis of glaucoma for the past three years.  A diagnosis of central retinal artery occlusion, secondary to emboli in the right eye was noted.  

The Veteran was most recently afforded a VA examination in March 2010.  On examination, the examiner found the pupils to be equal, round, and reactive to light and accommodation.  Extraocular motions were intact.  He observed that there was no evidence or history of diabetic retinopathy.

Initially, the Board notes that the record is unclear as to a diagnosis of a current disability manifested by vision loss.  A VA examination from December 2006 noted that he was presumed glaucoma suspect and had eye pressure problems, but no diagnosis of glaucoma was assigned on examination.  However, a diagnosis of glaucoma with an onset 3 years prior was shown in private records from September 2009.  The March 2010 VA examiner did not note a diagnosis of glaucoma and denied the presence of diabetic retinopathy.

However, even if the Board were to accept that there is evidence of a current, definitive diagnosis of an eye disability manifeste by vision loss, such as glaucoma, the claim would still have to be denied on the basis of medical nexus. Significantly, there is no medical evidence or opinion even suggesting a medical nexus between any such current eye disability and either service or service-connected disability, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  In this regard, the Board notes that the VA examinations have specifically found no evidence of diabetic retinopathy, and have found no vision problem related to service or service-connected disability, specifically diabetes mellitus.

The Board has also considered assertions made by the Veteran and his representative that the Veteran has vision loss related to service or his service-connected diabetes mellitus, however, the Board points out that such assertions provide no basis for allowance of the claim. Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for a vision problem, to include on a secondary basis, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

C.  Earlier Effective Date

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A.         § 5110(a); 38 C.F.R. § 3.400.  The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.                   § 3.400(q)(1)(ii), (r).

The basic facts in this case are not in dispute.  In an April 1972 decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective May 5, 1972.  The Veteran filed a claim for an increased rating for bilateral hearing loss in February 2003.  In an April 2004 rating decision, the RO granted an increased 60 percent disability rating for bilateral hearing loss, effective November 25, 2002, the date of private treatment indicating that an increased rating was warranted with receipt of claim within one year of the date of treatment indicating increase in disability. Although notified of the decision in an April 2004 letter, the Veteran did not initiate an appeal.  

The Veteran filed the claim culminating in the current appeal in April 2007.

While the Veteran now seeks to establish an earlier effective date for the grant of an increased 60 percent disability rating for bilateral hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that such a freestanding claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

As noted above, in an April 2004 decision, an increased 60 percent disability rating was awarded and an effective date of November 25, 2002, assigned. The Veteran did not appeal that decision.  Hence, that rating decision, and all its components, is final. See 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The only way the Veteran could attempt to overcome the finality of the April 2004 decision-in an attempt to gain an earlier effective date-is to request a revision of that decision on the basis of clear and unmistaken error (CUE). See 38 C.F.R. § 3.105. In this appeal, however, neither the Veteran nor his representative has asserted that the April 2004 rating decision involved CUE.

Thus, the matter at hand is being denied as a freestanding claim for an earlier effective date, filed after the April 2004 rating decision assigning the effective date for the 60 percent disability rating has become final-a decision in which CUE (an exception to finality) has not been established or even alleged.  VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. at 299.

As demonstrated by the foregoing discussion, in this case, the finality of the prior April 2004 rating decision assigning the November 25, 2002 effective date for the award of an increased 60 percent disability rating for bilateral hearing loss precludes VA from assigning an earlier effective date.  As such, there is no legal basis upon which to grant the benefit sought, and the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for PTSD is granted.

Service connection for PTSD is granted.

Service connection for vision loss, to include as secondary to service-connected disability, is denied.

An effective date earlier than November 25, 2002 for the award of a 60 percent rating for bilateral hearing loss is denied.

REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

The Veteran also alleges that he is entitlement to service connection for hypertension, as he believes that this disability is related to his service-connected diabetes mellitus. As noted above, 38 C.F.R. § 3.310 permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.

The Veteran was afforded a VA examination in March 2010 for the purpose of determining whether the Veteran's hypertension was secondary to his service- connected diabetes mellitus.  The examiner noted that the Veteran's hypertension began many years before he was diagnosed with diabetes mellitus.  Therefore, he determined that it was at least as likely as not that these two conditions are not related.  However, he did not provide an opinion with respect to whether the Veteran's service-connected diabetes mellitus has aggravated (i.e., permanently worsened beyond the natural progression) his non-service connected hypertension, which could also provide a basis for secondary service connection.

Accordingly, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the March 2010 examination report for an addendum opinion addressing the Veteran's diabetes mellitus and hypertension. The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If further examination of the Veteran is deemed warranted, Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for hearing loss (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R.       § 3.655.   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The Board also points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at 
this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

While the matter is on remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Centers (VAMC) in Klamath Falls, Oregon dated from January 2009, and from the White City, Oregon VAMC from December 2009, the last entries currently of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since 2009.  The RO should follow the current procedures prescribed in 38 C.F.R.            § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should also inform the Veteran of the information and evidence necessary to support  his claim for service connection, to include on a secondary basis and for a TDIU.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the VAMC Klamath Falls and White City all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2009 and December 2009, respectively.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO's letter should explain to the Veteran how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in March 2010 for an addendum opinion that addresses whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension is aggravated by any or all of the Veteran's service-connected disabilities, specifically diabetes mellitus.  If aggravation of the nonservice-connected disability by the nonservice-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain the above-requested medical opinion.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's s documented medical history and the Veteran's assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim service connection for hypertension and for a TDIU.  

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


